Citation Nr: 0922836	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
February 1970, including decorated combat service in the 
Republic of Vietnam, and his awards include the Purple Heart 
Medal.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's PTSD causes 
occupational and social impairment with deficiencies in most 
areas; but it fails to show that the Veteran's PTSD causes 
total occupational and social impairment.

2.  In a statement received in May 2009, the Veteran 
indicated that he wished to withdraw his appeal of the issue 
of entitlement to a compensable rating for bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to a compensable rating 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board increases the initial rating for 
the Veteran's PTSD to 70 percent, which the Veteran indicated 
would satisfy his appeal.  Because it is a complete grant of 
the benefit sought, no discussion of VA's duty to notify and 
assist is necessary.  Similarly, no such discussion is 
necessary as to his withdrawal of his bilateral hearing loss 
claim.

I.  PTSD

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  However, after a review of 
the medical evidence it is apparent that there has not been a 
manifest change in the severity of the Veteran's PTSD related 
symptomatology during the course of his appeal, and therefore 
staged ratings are not warranted in this case.

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
rating is assigned when a Veteran's PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's PTSD 
causes has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when a Veteran's PTSD causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.  Id.

During the course of his appeal, the Veteran has been 
assigned a number of Global Assessment of Functioning (GAF) 
scores.

A GAF score between 31 and 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friend, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing in school).

A GAF score between 41 and 50 is assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).

A GAF score between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and 
mild insomnia); or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

In May 2009, the Veteran, his wife, and his son appeared at a 
hearing before the Board; at which time, they asserted that 
they were seeking a 70 percent rating for the Veteran's PTSD, 
which they indicated would satisfy their appeal.  

The Veteran's representative then cited several excerpts from 
various medical documents which supported the Veteran's 
claim.  Specifically, he pointed to an April 2009 letter in 
which the Veteran's psychologist stated that the Veteran's 
disturbance (from PTSD) caused significant impairment in his 
work and social activities.  It was also noted that the 
Veteran had difficulty managing his anger, and he had 
unreasonable expectations of himself and others, voicing 
rigid beliefs about fairness, punishment/suffering, and 
right/wrong.  The representative also pointed to a September 
2008 evaluation at which the Veteran was assigned a GAF score 
of 45 (which is indicative of serious symptoms).  

The Veteran reported that he had difficulty sleeping, as well 
as significant marital problems.  The Veteran's wife agreed, 
noting that the Veteran was mean and critical, that he often 
overreacted and yelled, and that he did not share intimacy.  
The Veteran confirmed that he owned his own business (having 
worked in the nursery business for many years); however, he 
explained that this was not reflective of the ability to 
maintain gainful employment as he had been forced to borrow 
considerable amounts of money to stay afloat; and his son had 
left a higher paying job to take over the business, as the 
Veteran was unable to deal with the customers (often driving 
them away, if he did have contact).  The Veteran stated that 
if his son were not running the business they would have gone 
under a long time ago.  The witnesses were quite emotional 
and candid in there description of how the Veteran's PTSD 
related symptomatology significantly impacted his life.  The 
Veteran did indicate that he still had one close friend.

The credibility and probative value of the testimony of the 
Veteran and his family is bolstered by the medical evidence 
of record that confirms that the Veteran's PTSD causes has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

For example, at a VA examination in June 2007, it was noted 
that the Veteran had only one friend and kept to himself for 
the most part.  The Veteran had been married for 40 years, 
but did not have a close relationship with his wife.  He had 
fair impulse control, with no suicidal or homicidal 
ideations, but it noted that he was not allowed to talk to 
customers at his nursery because of his temper.  The examiner 
found that the Veteran's PTSD did not cause total 
occupational and social impairment; but the examiner did 
indicate that the Veteran's PTSD caused problems with 
judgment, family relations, work, and mood, which in turn 
caused reduced reliability and productivity.  

Similarly, it was noted at a social and industrial survey in 
June 2007 that the Veteran was experiencing daily intrusive 
thoughts about Vietnam; he had trouble with crowds; and he 
was unable to be around Asian people.  Additionally, the 
Veteran had not been intimate with his wife in years.  

The Veteran had a second VA examination in March 2008, where 
it was noted that the Veteran had been married for 40 years, 
but had not been intimate with his wife in 15 years; and the 
Veteran had reportedly only begun speaking with his children 
since he had recently started therapy.  The Veteran indicated 
that he only had one close friend and he denied any leisure 
pursuits outside of work.  The Veteran denied any suicide 
attempts, but he was frequently verbally aggressive and 
reported having both suicidal and homicidal ideations.  The 
Veteran was cooperative, but his affect was constricted and 
his mood was anxious and depressed.  The Veteran was alert 
and oriented with fair impulse control, but he reported 
recurrent and intrusive distressing recollections of Vietnam.  
The Veteran had markedly diminished interest in significant 
activities and he was detached from people.  The examiner 
indicated that there was not total occupational and social 
impairment.  However, the examiner found that the Veteran's 
PTSD did result in deficiencies in judgment (in that the 
Veteran was over reactive), thinking (negative thoughts), 
family relations (marital problems), work (difficulty with 
customers), and mood (depression and anxiety).

During the course of his appeal, the Veteran has continued to 
pursue psychiatric treatment through the VA.  At his various 
treatment sessions, the assigned GAF scores have fluctuated 
between 35 and 60.  However, they have generally remained 
between 41-50 indicating the presence of serious 
symptomatology.  This includes the score of 45 which was 
assigned following his most recent VA examination.

The medical evidence, combined with the very credible 
testimony by the Veteran and his family, shows that although 
the Veteran is not totally occupationally and socially 
impaired in that he continues to work, has a lone friend, and 
has been married for 40 years, he is seriously impaired in a 
number of the areas that comprise the criteria for a 70 
percent rating, including problems with judgment, thinking, 
family relations, work and mood.  Given that the 
symptomatology evidenced by the Veteran is consistent with 
the requirements for a 70 percent rating, a 70 percent rating 
is granted.

Hearing Loss

In a statement received in May 2009, the Veteran indicated 
that he wished to withdraw his appeal of entitlement to a 
compensable rating for bilateral hearing loss.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  The Veteran 
has withdrawn his appeal with regard to the issue of 
entitlement to a compensable rating for bilateral hearing 
loss and, hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue.  As such, the Board does not have jurisdiction to 
review his claim of entitlement to a compensable rating for 
bilateral hearing loss and it is therefore dismissed.  


ORDER

A 70 percent rating for PTSD is granted effective May 15, 
2007, subject to the laws and regulations governing the award 
of monetary benefits.

The request for a compensable rating for bilateral hearing 
loss is dismissed.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


